DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 states, “is smaller the fourth spacing”. It appears this line should states, “is smaller than the fourth spacing”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 19 and 20 state, “sixth relation”, “seventh relation”, and “eighth relation”. Claim 19 is an independent claim and lacks any description of a first to fifth relation. Claims 19 and 20 should be amended to state “a first relation”, “a second relation” and “a third relation”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US PG. Pub. 2018/0108682).

Regarding claim 1 – Li teaches a bonding pad structure for an electronic device (figs. 1-5 [title] Li states, “substrate, chip on film and electronic equipment”), comprising: a substrate (fig. 1, Q1 [paragraph 0032] Li states, “Q2-bonding area”), comprising: a plurality of first pins (1 [paragraph 0032] Li states, “1-first bonding pad”), disposed on the substrate (Q2); and a flexible printed circuit board (substrate shown in figure 2 [paragraph 0044] Li states, “the substratum for the array substrate is a flexible substratum”), comprising: a plurality of second pins (2 [paragraph 0043] Li states, “second bonding pads 2”), disposed on the flexible printed circuit board (flexile substrate shown in figure 2 as described above); wherein the first pins (1) and the second pins (2) are bonded to each other to define a plurality of bonding pins (figures 4 and 5 show bonding between the first 1 and second 2 pins), and the bonding pins comprise: at least one central bonding pin (middle bonding pin, see annotated figures 1-2 below), located in a central location of the bonding pins of the electronic device; and at least two first bonding pins (outermost bonding pins shown in annotated figures 1-2 below), located farthest away from the at least one central bonding pin (see figs. 1-2), wherein the at least two first bonding pins have mirror symmetry with respect to the at least one central bonding pin (claimed structure shown in figures 1-2); wherein the at least one central bonding pin comprises: a first end (top end) and a second end (bottom end), wherein a first width of the first end is set to be A, a second width of the second end is set to be B, and A and B satisfy a first relation 0<a/b<=1 ([claim 3] Li states, “a shape of each first bonding pad gradually widens along the second direction”; the first end will have a smaller width than the second end and will therefore meet the mathematical relationship of top width/bottom width between 0 and 1); wherein a tilt angle is defined between one of the at least two first bonding pins and one side of the substrate, the tilt angle is set to be theta, and theta satisfies a second relation 0<theta<=90 (see angle as shown in figures 1-2, both angles appear between 0 and 90 degrees and appears consistent with the structure claimed).

    PNG
    media_image1.png
    719
    922
    media_image1.png
    Greyscale

Regarding claim 2 – Li teaches the bonding pad structure of claim 1, wherein the bonding pins further comprise: at least two second bonding pins (figs. 1-2, bonding pins shown directly adjacent to the first bonding pins), located between the at least one central bonding pin and the at least two first bonding pins (see figures 1-2), wherein the at least two second bonding pins have mirror symmetry with respect to the at least one central bonding pin (claimed structure shown in figures 1-2); wherein one of the at least two second bonding pins comprises: a third end (top end) and a fourth end (bottom end), wherein a third width of the third end is set to be C, a fourth width of the fourth end is set to be D, and C and D satisfy a third relation 0<C/D<=1 ([claim 3] Li states, “a shape of each first bonding pad gradually widens along the second direction”; the third end will have a smaller width than the fourth end and will therefore meet the mathematical relationship of top width/bottom width between 0 and 1).

Regarding claim 8 – Li teaches the bonding pad structure of claim 1, wherein the at least one central bonding pin (figs. 1-2, see central bonding pin shown in annotated figures 1-2 above) is trapezoidal, wherein the at least two first bonding pins (outer bonding pins as shown in annotated figures 1-2) are trapezoidal (figures 1-2 show all the bonding pins being trapezoidal).

Regarding claim 9 – Li teaches the bonding pad structure of claim 2, wherein the at least one central bonding pin (figs. 1-2, see central bonding pin shown in annotated figures 1-2 above), the at least two first bonding pins (outer bonding pins as shown in annotated figures 1-2), and the at least two second bonding pins (bonding pins directly adjacent to the two first bonding pins) are arranged on a same straight line (figures 4-5 show all bonding pins being aligned on a same straight line).

Regarding claim 15 – Li teaches a method for manufacturing a bonding pad structure for an electronic device (figs. 1-5 [title] Li states, “substrate, chip on film and electronic equipment”), comprising: disposing a plurality of first pins (fig. 1, 1 [paragraph 0032] Li states, “1-first bonding pad”) on a substrate (Q1 [paragraph 0032] Li states, “Q2-bonding area”); disposing a plurality of second pins (fig. 2, 2 [paragraph 0043] Li states, “second bonding pads 2”) on a flexible printed circuit board (substrate shown in figure 2 [paragraph 0044] Li states, “the substratum for the array substrate is a flexible substratum”); and bonding the first pins (1) and the second pins (2) to each other to form at least one central bonding pin (middle bonding pin, see annotated figures 1-2 above) in a central location of a bonding area of the electronic device ([paragraph 0020] Li states, “The substrate is bonded to the plurality of second bonding pads of the chip on film through the plurality of first bonding pads”), and form at least two first bonding pins (outermost bonding pins shown in annotated figures 1-2 above) located farthest away from the at least one central bonding pin (see figs. 1-2), wherein the at least two first bonding pins have mirror symmetry with respect to the at least one central bonding pin (claimed structure shown in figures 1-2), wherein the at least one central bonding pin comprises a first end (top end) and a second end (bottom end), wherein a first width of the first end is set to be A, a second width of second end is set to be B, and A and B satisfy a first relation 0<A/B<=1 ([claim 3] Li states, “a shape of each first bonding pad gradually widens along the second direction”; the first end will have a smaller width than the second end and will therefore meet the mathematical relationship of top width/bottom width between 0 and 1), wherein a tilt angle is formed between one of the at least two first bonding pins and one side of the substrate, the tilt angle is set to be theta, and theta satisfies a second relation 0<theta<=90 (see angle as shown in figures 1-2, both angles are between 0 and 90 degrees and appears consistent with the structure claimed).

Regarding claim 16 – Li teaches the method for manufacturing the bonding pad structure for the electronic device of claim 15, wherein bonding the first pins (fig. 1, 1) and the second pins (fig. 2, 2) comprises: pre-bonding the first pins (1) and the second pins (2), wherein the second pins (2) generate an expansion value during a pre-bonding procedure ([paragraph 0005] Li states, “the embodiments of the present invention provide a substrate, a chip on film and an electronic equipment having a tolerance for the variations of expansion and contraction”; the first and second pins will have expansion properties based on the material chosen for the pins).

Regarding claim 17 – Li teaches the method for manufacturing the bonding pad structure for the electronic device of claim 16, wherein bonding the first pins (fig. 1, 1) and the second pins (2) further comprises: adjusting the first pins (1) and the second pins (2) to form the at least one central bonding pin (middle bonding pin shown in annotated figures 1-2 above) and the at least two first bonding pins (outermost bonding pins as shown in annotated figures 1-2 above) according to the expansion value ([paragraph 0005] Li states, “the embodiments of the present invention provide a substrate, a chip on film and an electronic equipment having a tolerance for the variations of expansion and contraction”; the first and second pins will have expansion properties based on the material chosen for the pins).

Regarding claim 18 - Li teaches the method for manufacturing the bonding pad structure for the electronic device of claim 15, wherein bonding the first pins (fig. 1, 1) and the second pins (fig. 2, 2) comprises: bonding the first pins (1) and the second pins (2) to form the at least one central bonding pin (middle bonding pin shown in annotated figures 1-2 above) in the central location of the bonding area of the electronic device (claimed structure shown in figures 1-2), form the at least two first bonding pins (outermost bonding pins as shown in annotated figures 1-2 above) located farthest away from the at least one central bonding pin and having mirror symmetry with respect to the at least one central bonding pin (claimed structure shown in figures 1-2), and form at least two second bonding pins (bonding pins shown directly adjacent to the two first bonding pins) between the at least one central bonding pin and the at least two first bonding pins and having mirror symmetry with respect to the at least one central bonding pin (see figs, 1-2), wherein one of the at least two second bonding pins comprises a third end (top end) and a fourth end (bottom end), wherein a third width of the third end is set to be C, a fourth width of the fourth end is set to be D, and C and D satisfy a third relation 0<C/D<=1 ([claim 3] Li states, “a shape of each first bonding pad gradually widens along the second direction”; the third end will have a smaller width than the fourth end and will therefore meet the mathematical relationship of top width/bottom width between 0 and 1).

Regarding claim 19 – Li teaches a bonding pad structure for an electronic device (figs. 1-5 [title] Li states, “substrate, chip on film and electronic equipment”), comprising: a substrate (fig. 1, Q1 [paragraph 0032] Li states, “Q2-bonding area”), comprising: a plurality of first pins (1 [paragraph 0032] Li states, “1-first bonding pad”), disposed on the substrate (Q2); and a flexible printed circuit board (substrate shown in figure 2 [paragraph 0044] Li states, “the substratum for the array substrate is a flexible substratum”), comprising: a plurality of second pins (2 [paragraph 0043] Li states, “second bonding pads 2”), disposed on the flexible printed circuit board (flexile substrate shown in figure 2 as described above); wherein the first pins (1) and the second pins (2) are bonded to each other to define a plurality of bonding pins (figures 4 and 5 show bonding between the first 1 and second 2 pins), and the bonding pins comprise: at least one central bonding pin (middle bonding pin, see annotated figures 1-2 above), located in a central location of the bonding pins of the electronic device; and at least two first bonding pins (outermost bonding pins shown in annotated figures 1-2 above), located farthest away from the at least one central bonding pin (see figs. 1-2), wherein the at least two first bonding pins have mirror symmetry with respect to the at least one central bonding pin (claimed structure shown in figures 1-2); wherein the at least one central bonding pin comprises: a first end (bottom end) and a second end (top end), wherein a first width of the first end is set to A’, a second width of the second end is set to be B’, and A’ and B’ satisfy a sixth relation A’/B’=>1 ([claim 3] Li states, “a shape of each first bonding pad gradually widens along the second direction”; the bottom first end will have a larger width than the top second end and will therefore meet the mathematical relationship of bottom width/top width being greater than 1); wherein a tilt angle is defined between one of the at least two first bonding pins and one side of the substrate, the tilt angle is set to be theta, and theta satisfies a seventh relation 0<theta<=90 (see angle as shown in figures 1-2, both angles appear between 0 and 90 degrees and appears consistent with the structure claimed).

Regarding claim 20 – Li teaches the bonding pad structure of claim 19, wherein the bonding pins further comprise: at least two second bonding pins (figs. 1-2, adjacent bonding pins to the two first bonding pins), located between the at least one central bonding pin and the at least two first bonding pins (see second bonding pins shown between two annotated bonding pins in figures 1-2 above), wherein the at least two second bonding pins have mirror symmetry with respect to the at least one central bonding pin (claimed structure shown in figures 1-2); wherein one of the at least two second bonding pins comprises: a third end (bottom end) and a fourth end (top end), wherein a third width of the third end is set to be C’, a fourth width of the fourth end is set to be D’, and C’ and D’ satisfy an eighth relation C’/D’=>1 ([claim 3] Li states, “a shape of each first bonding pad gradually widens along the second direction”; the bottom end will have a larger width than the top end and will therefore meet the mathematical relationship of bottom width/top width being greater than 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 10, 11, 13, 14 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wildes et al. (US Patent 5951304).

Regarding claim 3 – Li teaches the bonding pad structure of claim 2, wherein it appears that the first width (figs. 4-5, upper width of central bonding pin) of the first end (top end) of the at least one central bonding pin (middle bonding pin shown in annotated figures 1-2 above) appears to be the same as the third width (width of adjacent bonding pin) of the third end (top end) of the one of the at least two second bonding pins ([paragraph 0021] Li states, “The shapes and distribution of the plurality of first bonding pads are the same with the shapes and distribution of the plurality of second bonding pads respectively”; figures 4-5 describes the first pins 1 being similar in shape and repeating along the x axis).
 	Li fails to explicitly teach wherein the first width of the first end of the at least one central bonding pin is the same as the third width of the third end of the one of the at least two second bonding pins.
 	Wildes explicitly teaches a bonding pad structure for an electronic device (fig. 5 [title] Wildes states, “Fanout Interconnection Pad Arrays”) wherein the first width (w [column 6 lines 60-61] Wildes states, “As a specific example, consider a row of N=101 pads with minimum width w=0.15 mm”) of the first end (upper end) of the at least one central bonding pin (central pad 62) is the same as the third width (adjacent upper end width of adjacent two second bonding pins 62) of the third end (upper end) of the one of the at least two second bonding pins (adjacent upper end width of adjacent two second bonding pins 62).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the bonding pad structure for an electronic device having a central bonding pin and two first and second bonding pins as taught by Li with the first width of the first and third ends of the central bonding pin and the one of the at least two second bonding pins being the same as taught by Wildes because Wildes states regarding this bonding pin arrangement, “so as to avoid need to increase the pitch of the interconnection pads to accommodate residual variation in the dimensions of two parts being interconnected through these arrays, and achieves a high connection density when making these electrical interconnections” [column 2 lines 1-9]. Consistent sizing of the pins will allow for a uniform structure that prevents shorting but also maximizes the connection space.

Regarding claim 4 – Li in view of Wildes teach the bonding pad structure of claim 3, wherein the second width (Wildes; fig. 5, bottom width “w” of central bonding pin 62) of the second end of the at least one central bonding pin (central bonding pin 62) is the same as the fourth width (bottom width “w” of adjacent bonding pins 62) of the fourth end (bottom end) of the one of the at least two second bonding pins (adjacent bonding pins 62).

Regarding claim 5 – Li in view of Wildes teach the bonding pad structure of claim 4, wherein a first spacing (Wildes; fig. 5, S [column 6 line 62] Li states, “space s=0.15 mm”) is defined between the first end (upper end of central bonding pin 62) of the at least one central bonding pin (central bonding pin 62) and the third end (upper end) of the one of the at least two second bonding pins (adjacent bonding pin 62 to central bonding pin 62), wherein the first spacing (S), the first width (W) of the first end, and the third width (W) of the third end are all the same (both spacing S and width W are shown to be .15mm).

Regarding claim 10 – Li in view of Wildes teach the bonding pad structure of claim 5, wherein the bonding pins further comprise: at least two third bonding pins (Li, figs. 1-2, four bonding pins are shown between the outer bonding pins and the central bonding pin), located between the at least two first bonding pins (outermost bonding pins shown in annotated figures 1-2 above) and the at least two second bonding pins (bonding pins directly adjacent to the central bonding pin shown in figures 1-2), wherein the at least two third bonding pins have mirror symmetry with respect to the at least one central bonding pin (claimed structure shown in figures 1-2); wherein one of the at least two third bonding pins comprises: a fifth end (top end) and a sixth end (bottom end), wherein a fifth width of the fifth end is set to be G, a sixth width of the sixth end is set to be H, and G and H satisfy a fifth relation 0<G/H<=1 ([claim 3] Li states, “a shape of each first bonding pad gradually widens along the second direction”; the fifth end will have a smaller width than the sixth end and will therefore meet the mathematical relationship of top width/bottom width between 0 and 1).

Regarding claim 11 – Li in view of Wildes teach the bonding pad structure of claim 10, wherein a third spacing (Wildes; fig. 5, S) is defined between the third end (upper end) of the one of the at least two second bonding pins (see bonding pins adjacent to central bonding pin 62) and the fifth end (top end) of the one of the at least two third bonding pins (bonding pins 62 adjacent to the two second bonding pins 62), wherein a fourth spacing is defined between the fourth end (bottom end) of the one of the at least two second bonding pins and the sixth end (bottom end) of the one of the at least two third bonding pins, wherein the third spacing (spacing S shown at the upper area of the bonding pins) is smaller ([claim 1] Wildes states, “aid set of pads extending longitudinally between the narrower and wider sides of the fanout array generally along a respective radial line extending from the center of the circle”) the fourth spacing (spacing shown at the lower area of the bonding pins).

Regarding claim 13 – Li in view of Wildes teach the bonding pad structure of claim 10, wherein the at least one central bonding pin (Li; figs. 1-2 middle bonding pin, see annotated figures 1-2 above), the at least two first bonding pins (outermost bonding pins shown in annotated figures 1-2 above), the at least two second bonding pins (bonding pins adjacent to the central bonding pin), and the at least two third bonding pins (pins adjacent to the second bonding pins) are arranged on a same straight line (claimed structure shown in figures 1-5).

Regarding claim 14 – Lin in view of Wildes teach the bonding pad structure of claim 5, wherein one of the first pins (Lin; fig. 1, 1) or the second pins (fig. 2, 2) has an expansion value during a pre-bonding procedure ([paragraph 0005] Li states, “the embodiments of the present invention provide a substrate, a chip on film and an electronic equipment having a tolerance for the variations of expansion and contraction”; the first and second pins will have expansion properties based on the material chosen for the pins).

Regarding claim 21 – Li teaches the bonding pad structure of claim 20, wherein it appears that the first width (figs. 4-5, upper width of central bonding pin) of the first end (top end) of the at least one central bonding pin (middle bonding pin shown in annotated figures 1-2 above) appears to be the same as the third width (width of adjacent bonding pin) of the third end (top end) of the one of the at least two second bonding pins ([paragraph 0021] Li states, “The shapes and distribution of the plurality of first bonding pads are the same with the shapes and distribution of the plurality of second bonding pads respectively”; figures 4-5 describes the first pins 1 being similar in shape and repeating along the x axis).
 	Li fails to explicitly teach wherein the first width of the first end of the at least one central bonding pin is the same as the third width of the third end of the one of the at least two second bonding pins.
 	Wildes explicitly teaches a bonding pad structure for an electronic device (fig. 5 [title] Wildes states, “Fanout Interconnection Pad Arrays”) wherein the first width (w [column 6 lines 60-61] Wildes states, “As a specific example, consider a row of N=101 pads with minimum width w=0.15 mm”) of the first end (upper end) of the at least one central bonding pin (central pad 62) is the same as the third width (adjacent upper end width of adjacent two second bonding pins 62) of the third end (upper end) of the one of the at least two second bonding pins (adjacent upper end width of adjacent two second bonding pins 62).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the bonding pad structure for an electronic device having a central bonding pin and two first and second bonding pins as taught by Li with the first width of the first and third ends of the central bonding pin and the one of the at least two second bonding pins being the same as taught by Wildes because Wildes states regarding this bonding pin arrangement, “so as to avoid need to increase the pitch of the interconnection pads to accommodate residual variation in the dimensions of two parts being interconnected through these arrays, and achieves a high connection density when making these electrical interconnections” [column 2 lines 1-9]. Consistent sizing of the pins will allow for a uniform structure that prevents shorting but also maximizes the connection space.

Regarding claim 22 – Li in view of Wildes teach the bonding pad structure of claim 21, wherein the second width (Wildes; fig. 5, bottom width “w” of central bonding pin 62) of the second end of the at least one central bonding pin (central bonding pin 62) is the same as the fourth width (bottom width “w” of adjacent bonding pins 62) of the fourth end (bottom end) of the one of the at least two second bonding pins (adjacent bonding pins 62).

Regarding claim 23 – Li in view of Wildes teach the bonding pad structure of claim 22, wherein a first spacing (Wildes; fig. 5, S [column 6 line 62] Li states, “space s=0.15 mm”) is defined between the first end (upper end of central bonding pin 62) of the at least one central bonding pin (central bonding pin 62) and the third end (upper end) of the one of the at least two second bonding pins (adjacent bonding pin 62 to central bonding pin 62), wherein the first spacing (S), the first width (W) of the first end, and the third width (W) of the third end are all the same (both spacing S and width W are shown to be .15mm).

Allowable Subject Matter
Claims 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li et al. (US PG. Pub. 2019/0198473) discloses a chip structure having trapezoidal pads.
Li et al. (US PG. Pub. 2018/0090442) discloses a chip-on-film, flexible display panel and display device having pads that are trapezoidal shaped.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847